DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-12, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US 2019/0121194 in view of Tak US 2020/0379292.
Regarding claim 1, Park teaches a display panel, comprising: a first base layer fig. 10 BS1); a second base layer (BS2) facing the first base layer; and in order between the first base layer and the second base layer, from the first base layer: an image display layer (LCL) which provides light; a polarization layer (PL2-2) which receives the light from the image display layer and transmits a polarized component of the light toward the second base layer.  Park omits a lens layer.  Tak teaches a lens layer (OF) between a top base layer (BS) and polarizer layer (POL-T) for improving viewing angle [0006].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Park in view of Tak to improve viewing angle.
	Regarding claim 2, Park teaches the polarization layer includes a wire-grid polarizer [0154].
	Regarding claim 3, Tak teaches the lens layer includes in order from the first base layer to the second base layer: a lower refractive layer (RP1) having a refractive index and including a plurality of protrusions protruding toward the second base layer; and an upper refractive layer (RP2) having a refractive index different from the refractive index of the lower refractive layer, the upper refractive layer covering the lower refractive layer.
	Regarding claim 4, while Park and Tak do not explicitly teach each of the plurality of protrusions has a rectangular shape in cross-section.  MPEP 2144.04 states In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  The change in shape is not considered significant as  Tak teaches multiple shapes (see fig. 13) and shares at least one common shape with the invention (trapezoid see claim 5 rejection).
Regarding claim 5, Tak teaches the display panel of claim 3, wherein each of the plurality of protrusions has a trapezoidal shape in cross-section (see fig. 13A).
	Regarding claim 6, Tak teaches each of the plurality of protrusions has a thickness in a direction from the first base layer to the second base layer, and the thickness is about 10 micrometers to about 100 micrometers (12-16 micrometers see [0204]).
	Regarding claim 11, Tak teaches the refractive index of the lower refractive layer is equal to or greater than about 1.55 and less than about 1.75 [0180], and the refractive index of the upper refractive layer is equal to or greater than about 1.20 and less than about 1.55 [0180].
	Regarding claim 12, Park teaches image display layer includes in order from the first base layer (fig. 10 BS1): a first electrode (CE) ; and a second electrode (PE) facing the first electrode, the image display layer (LCL) emits the light in a direction from the first electrode toward the second electrode.
Regarding claim 17, Park teaches a method of providing a display panel, the method comprising: providing an image display layer (fig. 10, LCL) on a first base layer (BS1); providing a polarization layer (PL2-2) facing the first base layer with the image display layer therebetween.  Park omits providing a lens layer facing the image display layer with the polarization layer therebetween.  Tak teaches forming a lens layer (OF) facing the image display layer (LCL) with the polarization layer (POL-T)  therebetween ) for improving viewing angle [0006].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Park in view of Tak to improve viewing angle.
Regarding claim 18, Tak teaches the providing the lens layer includes providing in order from the first base layer: a lower refractive layer(fig. 3 RP1)  having a refractive index and including a plurality of protrusions protruding in a direction away from the first base layer; and an upper refractive layer (RP2) having a refractive index and covering the lower refractive layer, wherein the refractive index of the upper refractive layer is less than the refractive index of the lower refractive layer [0180].
Regarding claim 20, Park in view of Tak teaches the providing the lens layer includes providing a second base layer (Park BS2) facing the polarization layer (Pl2-2) with the lens layer therebetween (taught by Tak fig. 3 OF), and the lens layer and the polarization layer are between the first base layer (Park BS1)and the second base layer (BS2).

Claim(s) 7-8, 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Park US 2019/0121194 in view of Tak US 2020/0379292 and further in view of Wee US 2020/0073172.
Regarding claim 7, Park and Tak teach all the limitations of claim 7 except each of the plurality of protrusions includes: a top surface which is furthest from the first base layer and having an upper width along the first base layer, and a bottom surface which is closest to the first base layer and having a lower width along the first base layer, and each of the upper width of the top surface and the lower width of the bottom surface is about 10 micrometers to about 60 micrometers.  Wee teaches a plurality of protrusions includes: a top surface which is furthest from the first base layer and having an upper width along the first base layer, and a bottom surface which is closest to the first base layer and having a lower width along the first base layer, and each of the upper width of the top surface and the lower width of the bottom surface is about 10 micrometers to about 60 micrometers (50 microns or less [0067]) to improve contrast [0067].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Park and Tak in view of Wee to improve contrast.
Regarding claim 8, Wee teaches adjacent protrusions among the plurality of protrusions include bottom surfaces spaced apart from each other by a distance, and the distance is about 5 micrometers to about 30 micrometers ([0071] 5 to 25 micrometers).
Regarding claim 13, Park and Tak teach all the limitations of claim 13 except a low-refractive layer facing the lens layer with the second base layer therebetween, wherein the low-refractive layer has a refractive index and the second base layer has a refractive index, and the refractive index of the low-refractive layer is less than the refractive index of the second base layer.  Wee teaches a low-refractive layer ([0086] primer layer) facing the lens layer with the second base layer ([0086] base layer) therebetween, wherein the low-refractive layer has a refractive index and the second base layer has a refractive index, and the refractive index of the low-refractive layer is less than the refractive index of the second base layer for improving transmittance of the base layer [0086].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Park and Tak in view of Wee to improve transmittance of the base layer.

Claim(s) 9-10, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park US 2019/0121194 in view of Tak US 2020/0379292 and further in view of An US 2018/0059301.
Regarding claim 9, Park does not explicitly teach the polarization layer includes a plurality of wire-grid patterns extending along a first direction and spaced apart from each other along a second direction intersecting the first direction.  However An shows the typical implementations of a wire grid polarizer (WGh is the top polarizer see fig. 23) as a plurality of wire-grid patterns extending along a first direction (D1) and spaced apart from each other along a second direction (D2) intersecting the first direction and aligned with the pixel layout directions  (D2/D1 see fig. 20/26) for forming a polarizer having improved reliability (see [0008]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Park and Tak in view of An to improve reliability.
Regarding claim 10, Tak teaches the plurality of protrusions of the lens layer extend along the second direction  (fig 5 DR2) and are spaced apart from each other along the first direction (DR1).
Regarding claim 14, Park teaches a display panel, comprising: an image display layer which provides light; a wire grid  polarization layer.
Park does not explicitly teach the polarization layer including a plurality of nano-patterns extending along a first direction and spaced apart from each other along a second direction intersecting the first direction.
 However An shows the typical implementations of a wire grid polarizer (WGh is the top polarizer see fig. 23) as a plurality of nano patterns extending along a first direction (D1) and spaced apart from each other along a second direction (D2) intersecting the first direction and aligned with the pixel layout directions  (D2/D1 see fig. 20/26) for forming a polarizer having improved reliability (see [0008]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Park and Tak in view of An to improve reliability,
Park also does not teach a lens layer including a plurality of protrusions extending along the second direction and spaced apart from each other along the first direction.  Tak teaches a lens layer including plurality of protrusions of the lens layer extend along the second direction  (fig 5 DR2) and are spaced apart from each other along the first direction (DR1) for improving viewing angle [0006].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Park in view of Tak to improve viewing angle.
Regarding claim 15, Park as modified by Tak and An teach the image display layer provides the light in a light-emitting direction, and the polarization layer and the lens layer are in order from the image display layer, in the light-emitting direction.  Park teaches polarization layer and Tak teaches insertion of lens layer between a top base layer and top polarizer.
Regarding claim 16, Tak  teaches the lens layer includes in order from the image display layer: a lower refractive layer (RP1) having a refractive index and including the plurality of protrusions; and an upper refractive layer (RP2) having a refractive index and covering the lower refractive layer, wherein the refractive index of the upper refractive layer is less than the refractive index of the lower refractive layer [0180].
Regarding claim 19,Tak teaches the plurality of protrusions of the lens layer extend along the second direction (fig. 5 DR2) and are spaced apart from each other along the first direction (DR1).  Park and Tak do not teach the polarization layer includes providing a plurality of nano-patterns extending along a first direction and spaced apart from each other along a second direction intersecting the first direction.  However An shows the typical implementations of a wire grid polarizer (WGh is the top polarizer see fig. 23) as a plurality of nano patterns extending along a first direction (D1) and spaced apart from each other along a second direction (D2) intersecting the first direction and aligned with the pixel layout directions  (D2/D1 see fig. 20/26) for forming a polarizer having improved reliability (see [0008]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Park and Tak in view of An to improve reliability.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871